, | Case 4:19-mj-06522-N/A-OrRIMINAC COMPLAINT ed 09/27/19 Page 1 of 2

 

 

 

 

 

r : Se DISTRICT of ARIZONA
{ United States District Court °
° United States of America DOCKET NO.
v.
Pablo Martinez
'§ CASE NO.
DOB: xx/xx/1988; U.S. Citizen MAGISTRATE’ CA
19-06522e MJ
Complaint for violation of Title 18 United States Code § 1111

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about September 26, 2019, at or near Tucson, within Indian Country, on the Pascua Yaqui Indian
Reservation, as defined in 18 U.S.C. 1151, a federally recognized Indian Tribe of the United States, in the
District of Arizona, the defendant PABLO MARTINEZ, with malice aforethought and premeditation,
unlawfully killed 6 year old G.B., an Indian, all in violation of Title 18 United States Code Section 1111 and
1152.

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On September 26", 2019 at approximately 1637 hours the Pascua Yaqui Police Department (“PYPD”) and
the Pascua Yaqui Fire Department (“PYFD”) responded to 7559 South Yoem Bo Oh on the PYIR in reference
to a child burn. PYFD arrived on scene and immediately began rendering medical attention to a six (“6”)
year old child, later identified as G.B. Upon arrival PYPD observed a male, later identified at Pablo
MARTINEZ (“MARTINEZ”), and a female, later identified as Romelia MARTINEZ (“ROMELIA”),
standing outside of the residence. PYPD asked what had occurred, and ROMELIA stated something to the
effect of “He can tell you.” PYPD asked MARTINEZ what had occurred, and he told the PYPD that they
would not understand, and that they (the PYPD) were not in the right mindset or belief. PYPD continued to
ask what had happened, and MARTINEZ turned around, placed his hands into the air and said something to
the effect of “I did it.” PYPD told MARTINEZ to turn around and speak with them, so that they could assist
the child. MARTINEZ told the PYPD that the G.B. was demonic, had a demon inside of him, and that he
needed to save him. MARTINEZ told the PYPD that he poured hot water down G.B.’s throat. ROMELIA
also stated that G.B. had been acting demonic.

Continued on Page 2.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE:

 

REQUEST DETENTION SIGNATURE OF COMPLAINANT

Being duly sworn, I declare that the foregoing is
BF LL

true and correct to the bé&t of my knowlggige.

 

e.
[ord
AUTHORIZED BY: AUSA J este Figueroa [OFFICIAL TITLE
Special Agent Nathan Wood, FBI

 

Sworn to before me and subscribed in my presence.

 

 

 

SIGNATURE QF MAGIST: E JUDGE” DATE
/ Syne OP Fea September 27, 2019

 

See Fedfral pef of Crimbeef Procedure Rules 3 and 54

 
é Case 4:19-mj-06522-N/A-DTF Document1 Filed 09/27/19 Page 2 of 2

- 49-06522 my

. PYPD requested to conduct a protective sweep of the residence, at which point ROMELIA unlocked the
door. Upon completing a protective sweep, PYPD did not locate any additional individuals. PYPD exited the
residence and secured the scene.

G.B. was transported by the PYFD to Banner University Medical Center (““SUMC”) in Tucson, Arizona.
Medical Staff at BUMC pronounced G.B. deceased at approximately 1737 hours. Medical Staff advised that
G.B. had burns over approximately 15 percent of his body. The Federal Bureau of Investigation (“FBI”)
responded to UMC and observed what appeared to be burns to the forearms, elbows, and head of G.B.

Law Enforcement spoke with the PYFD, who advised that upon arrival, G.B. was located in a back
bedroom, on top of a bed, propped up on a pillow. PYFD observed G.B. to be completely naked, and did not
appear to be breathing. PYFD wrapped G.B. in a towel and placed him into an ambulance. PYFD later
transported G.B. to UMC.

The FBI responded to the scene and spoke with Maria Olguin (“Olguin”). Olguin advised that
ROMELIA is the adopted mother of G.B., and Gema Garcia (“Garcia”) is the biological mother of G.B.

PYPD spoke with the Pascua Yaqui Enrollment who advised that both ROMELIA and Garcia are
enrolled members of the PYIR. MARTINEZ is not an enrolled member of the PYIR.

PYPD and FBI spoke with Romelia, post Miranda, who stated that MARTINEZ had offered to bath the
children, T.B. and G.B. At one point during the bath, T.B. exited the bathroom. Romelia advised that at this
point she heard a gurgling sound coming from the bathroom. Romelia found the bathroom door locked, at
which point she stated she unlocked the door and observed MARTINEZ to be holding G.B. down under the
faucet in the bath tub. Romelia advised that she screamed at MARTINEZ several times to stop, at which
point MARTINEZ told her that “he had to do it”. Romelia stated that she retrieved her telephone and
contacted 911, at this point she observed MARTINEZ attempt to do cardio pulmonary resuscitation (“CPR”)
and pour cold water on G.B.

PYPD and FBI spoke with MARTINEZ, post Miranda, who stated that within the last week he had
noticed that his son G.B. had a demon inside of him. MARTINEZ offered to give the children a bath. While
giving G.B. and T.B. a bath, MARTINEZ stated that he saw something evil in G.B., and knew that he had to
cast the demon out. MARTINEZ observed G.B. to have an unnatural fit of rage. MARTINEZ stated that at
this point, he held G.B.’s head under the faucet in the bathtub. MARTINEZ stated that the water was pouring
into G.B.’s mouth. MARTINEZ noticed that the hot water was casting out the demon. MARTINEZ
estimated that G.B. was under water for five (“5”) to ten (“10”) minutes. MARTINEZ said that T.B. was in
the bathtub while this was occurring, and left at some point crying. MARTINEZ said that at this point,
Romelia entered the bathroom. MARTINEZ stated that Romelia attempted to call the pastor, who did not
answer. MARTINEZ believed that at this point she called 911. MARTINEZ stated that he attempted CPR,
and observed water coming out of G.B.’s mouth.
